Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 24-35, 37-62 and 64-77 are pending and are presented for this examination.  Claims 1-23 and 36, 63 are cancelled.  Claims 24, 37-41, 51, 64-68 are amended.
Status of Previous Rejection
112 2nd paragraph rejections are withdrawn in view of argument presented on 07/05/2022.
103 rejections over DuBois in view of Takabe are withdrawn in view of amendment of claims 24 and 51.
Allowable Subject Matter
Claims 24-35, 37-62 and 64-77 are allowed in view of amendment of clams 24 and 51  and argument filed on 07/05/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-35, 37-62 and 64-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US’054 (U.S. Patent No. 10,480,054). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claim a method of heating treating a coiled tube comprising welding a plurality of steel strips together end-to-end to form a plurality of end-to-end welded strips and longitudinally welding the plurality of end-to-end welded strips to form a tube with a substantially constant inner diameter, outer diameter, and wall thickness along at least a first portion, a second portion, and a third portion, the third portion being disposed between the first portion and the second portion, said tube having one or more microstructures; and after forming the uncoiled tube, performing a continuous and dynamic heat treatment (CDHT) process comprising a continuous quench and temper heat treatment along the first portion, the second portion, and the third portion, thereby modifying the one or more microstructures of the tube and thereby resulting in a post heat treatment (PHT) tube with a second microstructure comprising a tempered martensite microstructure and coiling the formed tube to form a coiled tube.  US’054 claim 27 claims providing the steel strips include 0.01-0.025% Ti and 0.001-0.0025% B, hence meeting instant claims 24 and 51 amendment.  
Difference between instant invention and US’054 is that US’054 does not disclose  the formed second microstructure comprising a uniformity of microstructure across (a) the plurality of steel strips, (b) a plurality of end-to-end welds joining the steel strips, and (c) a plurality of longitudinal welds joining the plurality of steel strips.  
However, the fact US’054 claim the second martensite microstructure in the first, second and third portion of the uncoiled tube suggests the second martensite microstructure is uniform across (a) the plurality of steel strips, (b) a plurality of end-to-end welds joining the steel strips, and (c) a plurality of longitudinal welds joining the plurality of steel strips.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733